—Judgment, Supreme Court, New York County (Alvin Schlesinger, J.), rendered December 17, 1993, convicting defendant, after a jury trial, of manslaughter in the first degree, and sentencing him to a term of 6 to 18 years, unanimously affirmed.
Defendant’s guilt was proved by legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The jury had ample basis for rejecting defendant’s claim that the victim had been stabbed by her boyfriend. The jury also reasonably rejected defendant’s intoxication claim since it could have determined that, despite the alcohol consumed by defendant the previous day and evening, he was not drunk when he stabbed the victim during the early morning hours the following day. Concur—Sullivan, J. P., Ellerin, Rubin and Mazzarelli, JJ.